Case: 17-20801      Document: 00514858632         Page: 1    Date Filed: 03/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-20801                                FILED
                                  Summary Calendar                          March 4, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JIRRON CURTIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-253-2


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jirron Curtis challenges the constitutionality of his guilty plea conviction
for discharging a firearm in furtherance of a crime of violence (COV), in
violation of 18 U.S.C. § 924(c)(1)(A), as well as the imposition of a mandatory
10-year sentence. He contends that in light of the Supreme Court’s decision in
Sessions v. Dimaya, 138 S. Ct. 1204 (2018), which declared the residual clause
in 18 U.S.C. § 16(b) unconstitutional, the similarly worded residual clause in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20801    Document: 00514858632     Page: 2   Date Filed: 03/04/2019


                                 No. 17-20801

§ 924(c)(3)(B) is also unconstitutional. He further argues that his convictions
for Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a), do not qualify as
predicate COVs under § 924(c)(3)(A).
      We do not address Curtis’s plea agreement’s waiver of appeal provision
because the Government chose not to assert its applicability, instead moving
for summary affirmance. Curtis raises an argument that is foreclosed by
United States v. Buck, 847 F.3d 267, 274 (5th Cir. 2017), in which we held that
Hobbs Act robbery qualified as a COV under § 924(c)(3)(A). See United States
v. Bowens, 907 F.3d 347, 353-54 & n.11 (5th Cir. 2018), petition for cert. filed
(Jan. 22, 2019) (No. 18-7612).         Accordingly, the motion for summary
affirmance is GRANTED, the alternative motion for an extension of time is
DENIED as unnecessary, and the judgment of the district court is AFFIRMED.




                                       2